Citation Nr: 9906379	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran, who was born in October 1946, served on active 
duty from October 1966 to July 1970.

The veteran has a long history of alcohol abuse.  He has also 
received treatment and been hospitalized on different 
occasions for psychiatric problems, variously diagnosed as 
depression, dysthymia, anxiety, and a personality disorder.  
He was involved in an automobile accident in August 1995, 
sustaining a fracture of the left ankle.  He has also 
received treatment for hypertension, and for liver disease.

In a rating in June 1996, the regional office denied 
entitlement to a permanent and total disability rating for 
pension, listing the veteran's disabilities, as a psychiatric 
disability, variously diagnosed as dysthymia and a 
personality disorder, hypertension, and residuals of a 
fracture of the left ankle.

Subsequent to this rating action, the veteran was 
hospitalized on several occasions for alcohol abuse and 
depression.  He was also hospitalized and treated for a 
seizure disorder, residuals of a right posteroinferior 
cerebellar infarction, and liver disease.  Several, almost 
consecutive hospitalizations occurred in late 1997.  The 
veteran failed to appear for a psychiatric examination 
scheduled in late 1997.  The exact date of the scheduled 
examination is not clear from the record, however, it is 
probable that his other medical treatment prevented him from 
appearing as scheduled.  In a review of the record, the Board 
notes that the regional office has not evaluated and assign 
specific ratings for all of the veteran's disabilities, as is 
required by Roberts v. Derwinski, 2 Vet. App. 391 (1992).  
Specifically, the representative has noted that the veteran's 
various hospitalizations for depression, anxiety, and 
dysthymia since the rating action in June 1996 were not 
evaluated, and that the veteran's seizure disorder, liver 
disease, and residuals of a cerebral infarction were not 
assigned ratings.  The representative requested that another 
examination of the veteran be scheduled.

In addition, the veteran's claims file indicates that in 
early 1998, the veteran had a claim for Social Security 
disability benefits pending.  The results of this claim are 
not of record, and the medical records relating to this claim 
have not been requested by the regional office.

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The regional office should obtain 
copies of all of the veteran's outpatient 
treatment reports since January 1998.

2.  The regional office should request 
information concerning the status of the 
veteran's claim for Social Security 
disability benefits.  The regional office 
should request copies of any 
determination regarding such claim, and 
copies of all medical records relating to 
this claim.

3.  The regional office should make 
arrangements for special psychiatric 
examination of the veteran to determine 
the nature, extent and relationship of 
all his psychiatric disabilities.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  To the extent possible, the 
examiner should determine the extent of 
psychiatric disability which is present 
but not directly attributable to the 
veteran's chronic alcoholism.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination of the veteran.

4.  The regional office should then 
review the veteran's claim for the 
purpose of assigning percentage ratings 
for each of the veteran's various 
disabilities.  If the medical records are 
inadequate for this purpose, the regional 
office should resolve any deficiency 
before taking rating action.  The 
regional office should also make a 
determination whether the veteran is 
entitled to a total disability rating on 
the basis of both the "average person" 
test of 38 U.S.C.A. § 1502 (West 1991), 
and the "unemployability" test set out 
under 38 C.F.R. § 4.17 (1998).

If the veteran's claim is denied, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  The supplemental statement of the 
case should contain percentage ratings for each of the 
veteran's disabilities, and the reasons and bases why such 
percentage ratings were assigned.  The supplemental statement 
of the case should also contain the reasons and bases for the 
denial of the veteran's claim under all criteria for 
entitlement to pension.  The veteran and his representative 
should then be provided an opportunity to respond.  No action 
is required of the veteran unless and until he receives 
further notice.  The purpose of this REMAND is to procure 
clarifying data.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


